Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timnah Rudisill appeals the district court’s order denying his motion to amend his previously filed Fed.R.Civ.P. 60(b) motion. As noted by the district court, it could not allow Rudisill to amend his Rule 60(b) motion as the motion was no longer pending. The Rule 60(b) motion had been denied in December 2008. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rudisill, Nos. 1:01-cr-00048-MR-9; 1:05-cv-00212-MR (W.D.N.C. Apr. 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.